Citation Nr: 1542825	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  11-06 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.
 
2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease.
 
3.  Entitlement to an initial rating in excess of 10 percent for cervical spine disc disease.
 
4.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome, chronic, status-post arthroscopic repair, left meniscus tear.
 
5.  Entitlement to an initial rating in excess of 10 percent for left carpal tunnel syndrome, status-post carpal tunnel release.
 
6.  Entitlement to an initial rating in excess of 10 percent for right carpal tunnel syndrome, status-post carpal tunnel release.
 
7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from May 1987 to April 1993 and from December 1993 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In May 2014, the Board remanded these issues for additional evidentiary development.  They are now again before the Board.

The record before the Board includes the Veteran's electronic files within Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims were remanded by the Board in May 2014 so that the RO could associate all VA treatment records dating since the Veteran's December 2009 separation from active service with the record before the Board, as well as to obtain an opinion in relation to the Veteran's TDIU claim.  Post-remand action on the part of the RO did not substantially comply with either remand directive.  Such noncompliance is error on the part of the RO.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, for the reasons described below, the Board must once again remand these claims for compliance.  

As for post-service treatment records, the Veteran's claims file includes only VA Maine Healthcare System Emergency Department records dated in July 2010, which were in the claims file at the time of the Board's 2014 remand.  No additional records, other than a duplicate of the July 2010 emergency department records, were added following the remand.  In July 2010, however, the Veteran referred to seeing a neurologist for his headaches, seeing a neurosurgeon for his back, undergoing physical therapy for his back and neck, having a recent MRI on his left knee and being issued a brace from VA for instability in the knee.  See July 2010 notice of disagreement (NOD).  In February 2011, he reported being prescribed Duradrin and Excedrin for his headaches, and prescribed medication for his knee pain, as well as again reporting issuance of a left knee brace by a VA Medical Center (VAMC).  The Veteran also indicated that he was recently seen at a VAMC related to his knee, at which time the doctor obtained a new MRI and recommended another surgery on the knee.  See February 2011 VA Form 9 and accompanying statement.  The RO, however, did not undertake the action required by the 2014 remand, which included obtaining and associating with the record before the Board all post-service VA treatment records related to the Veteran's claimed disabilities.  VA has a duty to assist the Veteran in this regard.  38 C.F.R. § 3.159(c)(2) (2015).

In addition to obtaining treatment records, the Board's remand required an opinion as to whether the Veteran's service-connected headache disorder results in severe economic inadaptability, and whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly.  Following the remand, the RO obtained several new VA examinations of the Veteran's service-connected disabilities; however, the opinions required by the Board were not obtained.  In February 2015, a VA examiner merely listed each service-connected disability and assessed its impact on the Veteran's ability to perform physical and sedentary activities of employment.  With regard to the migraine headaches, the examiner reported that the Veteran's headaches affect the Veteran's ability to perform both sedentary and physical activities of employment, because he is incapacitated and unable to function during severe headaches.  The VA examiner did not provide any of the opinions required  by the Board's remand, and the opinions provided are not adequate for adjudication of the TDIU claim.  The Board recognizes that the Veteran contends that his headaches are the primary disability causing him to be unemployable.  See February 2011 VA Form 9.  The VA examiner, however, did not opine as to whether it is as likely as not that the headaches alone, or the headaches in combination with the other service connected disabilities, cause the Veteran to be unable to secure or follow a substantially gainful occupation.  Because of this, the opinions rendered are inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because this opinion is inadequate, the TDIU claims must also be remanded for corrective action.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must attempt to procure copies of all records which have not previously been obtained, to include all VA medical records dated since the Veteran's separation from service, with the exception of the July 2010 emergency department records already within the Veteran's electronic claims file.  All records obtained must be associated with the record before the Board.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Once the record is developed to the extent possible, the Veteran's claim file should be returned to the appropriate VA examiner for an opinion as to the effect of his service- connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure and maintain substantially gainful employment taking into consideration his service-connected migraine headaches, lumbar spine degenerative disc disease, cervical spine disc disease, right shoulder chronic tendonitis, left meniscus tear, right and left carpal tunnel syndrome, right and left tarsal tunnel syndrome, tinnitus, first degree atrioventricular block, right patellofemoral syndrome, right lateral epicondylitis, right and left fifth finger fracture, sensorineural hearing loss, left and right wrist surgical scar, left knee surgical scar, right toe hallux limits, folliculitis, bilateral heels xerosis and left side temporomandibular joint capsulitis.  

The examiner must indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure and maintain substantially gainful employment as a result of the combined effect of his service-connected disabilities, or as a result of a single service-connected disability alone.  Again, the Veteran claims that his migraine headaches are the primary reason he is unable to secure and maintain substantially gainful employment, and prior VA examiners have confirmed that the Veteran's migraine headaches do result in incapacitating episodes with an inability to function.

In rendering the opinions, consideration should be given to the Veteran's occupational experience and education.  

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2015)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




